NUMBER 13-21-00036-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


KEVIN DALE WOODROME,                                                         Appellant,

                                               v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 36th District Court
                         of Aransas County, Texas.


                          MEMORANDUM OPINION

Before Chief Justice Contreras and Justices Benavides and Longoria
         Memorandum Opinion by Chief Justice Contreras

       Appellant Kevin Dale Woodrome appeals the trial court’s judgment revoking his

community supervision for aggravated assault and sentencing him to ten years’

imprisonment in the Texas Department of Criminal Justice, Correctional Institutions

Division (TDCJ). See TEX. PENAL CODE ANN. § 22.02. By two issues, Woodrome argues

that (1) the trial court erred by failing to clearly indicate whether his state sentence of
imprisonment runs concurrently with or consecutively to his federal sentence, and (2) the

trial court’s imposition of a ten-year sentence constituted an abuse of discretion. We affirm

the judgment as modified.

                                          I.       BACKGROUND 1

       In 2012, Woodrome pleaded guilty to the offense of aggravated assault, a second-

degree felony. See id. On June 28, 2012, the trial court deferred adjudication without an

entry of judgment of guilt and placed Woodrome on ten years’ community supervision,

subject to certain terms and conditions. One relevant condition required Woodrome to

“[n]either commit nor be convicted of any offense against the Laws of the State of Texas,

any other State, or of the United States of America.”

       On July 6, 2019, Woodrome was arrested in Aransas County on various drug

charges, and the case was transferred to federal court. 2 On July 16, 2019, Woodrome

was transferred into federal custody. On July 24, 2019, the State filed its motion to

adjudicate Woodrome’s 2012 aggravated assault charge, alleging that, among other

things, Woodrome, in violation of the conditions of his community supervision:

(1) “intentionally and knowingly possess[ed] a controlled substance listed in Penalty

Group I, to wit: methamphetamine”; and (2) “intentionally and knowingly possess[ed] and

use[d] a controlled substance not prescribed by a licensed physician, to wit:

methamphetamine.” 3


       1   Appellee the State of Texas has not filed a brief to assist us in the resolution of this appeal.

        2 In his brief on appeal, Woodrome lists the federal cause number as “2: 19CR01185-001.” The

record contains no additional information or documentation related to his federal case.
       3   The State had filed two previous motions to adjudicate Woodrome’s 2012 aggravated assault

                                                       2
        As noted in his brief on appeal, on October 30, 2019, Woodrome pleaded guilty in

federal court and was convicted of possession with intent to distribute methamphetamine.

According to Woodrome, on September 10, 2020, the federal court sentenced him to

seventy-two months’ confinement in the Federal Bureau of Prisons, “to participate in the

500[-]hour Residential drug Abuse program,” and, upon completion of his term of

imprisonment, to serve a term of five years’ supervised release.

        In December 2020, pursuant to a writ of habeas corpus ad prosequendum, 4

Woodrome was transferred back to Aransas County for his adjudication proceeding on

the State’s July 24, 2019 motion. In exchange for Woodrome’s “plea of true to the

allegation[s] set forth in the motion to adjudicate, the State recommend[ed],” inter alia,

“that [Woodrome] receive five years in [the] TDCJ.” On January 13, 2021, after hearing

arguments and evidence on the State’s motion, the trial court sentenced Woodrome to

ten years’ imprisonment in the TDCJ. 5 This appeal followed.

                                  II.     CONCURRENT SENTENCES

        Woodrome’s first issue stems from an alleged lack of clarity in the trial court’s

judgment. Woodrome highlights on appeal that his state sentence does not indicate

whether it is intended to run concurrently with or consecutively to his federal sentence.

Under the block noting that “this sentence shall run,” the trial court’s judgment specifies



charge. The first, filed in 2016, was dismissed. The second, filed in 2018, resulted in Woodrome being
continued on community supervision.

        4 See Habeas Corpus, BLACK’S LAW DICTIONARY (11th ed. 2019) (defining “habeas corpus ad
prosequendum” as “[a] writ used in criminal cases to bring before a court a prisoner to be tried on charges
other than those for which the prisoner is currently being confined”).

       As of the date of this memorandum opinion, the TDCJ’s online prisoner locater indicates that
        5

Woodrome remains imprisoned in the TDCJ’s Dominguez Unit in San Antonio, Texas.
                                                    3
“N/A.” Woodrome argues that he “is entitled to have his state sentence of imprisonment

run concurrent[ly] with the federal sentence he was serving at the time he was returned

to face adjudication proceedings” in Aransas County. Relatedly, Woodrome argues that

a “mystery” surrounds where and in which order he is to serve his sentences.

       Under the circumstances of this case, the issue of whether Woodrome’s state and

federal sentences are to run concurrently or consecutively is ultimately a matter of

whether one sentencing jurisdiction gives Woodrome credit for time served in the other

jurisdiction.

       “In our American system of dual sovereignty, each sovereign—whether the

Federal Government or a State—is responsible for ‘the administration of [its own] criminal

justice syste[m].’” Setser v. United States, 566 U.S. 231, 241 (2012) (quoting Oregon v.

Ice, 555 U.S. 160, 170 (2009)); see Ponzi v. Fessenden, 258 U.S. 254, 259 (1922).

“[U]nder the dual sovereignty doctrine, a criminal defendant [may] owe[] a debt to two (or

more) separate sovereigns, each of which may exact payment independently of the

other.” Taylor v. Sawyer, 284 F.3d 1143, 1151 (9th Cir. 2002), abrogated on other grounds

in Setser, 566 U.S. at 231. Thus, only the federal government has the “power to set

punishment for crimes against the federal sovereign.” Id. “If a state court were allowed to

force a federal court to run its federal sentence concurrent to a state sentence, the state

would clearly be encroaching on the federal court’s right to ‘exact payment independent

of’ the state.” Id. Accordingly, while a state court may order its sentence to run

concurrently with a federal sentence in a related case, the federal court is under no

obligation to follow the state court’s order. See Leal v. Tombone, 341 F.3d 427, 429 n.13

(5th Cir. 2003). Federal courts consider “concurrent sentences imposed by state judges
                                            4
[to be] nothing more than recommendations to federal officials.” Id. (quoting Taylor, 284

F.3d at 1150).

       In Texas, “where a court does not order that two or more sentences in different

prosecutions run consecutively, then they run concurrently.” Ex parte Knipp, 236 S.W.3d

214, 215 n.2 (Tex. Crim. App. 2007); see also TEX. CODE CRIM. PROC. ANN. art. 42.08(a).

Accordingly, we grant Woodrome’s first issue in part, and we modify the judgment to

explicitly provide that Woodrome’s state sentence shall run concurrently with his federal

sentence. See TEX. R. APP. P. 43.2(b) (permitting a court of appeals to modify the trial

court’s judgment). Woodrome will therefore receive credit against his state sentence for

any time he has served or will serve in federal custody as a result of his federal conviction.

       However, we have no authority or jurisdiction to compel the federal court to credit

Woodrome’s time served in state custody against his federal sentence. See Leal, 341

F.3d at 429 n.13; Taylor, 284 F.3d at 1151; see also United States v. Cibrian, No. 09-

40048, 2010 WL 1141676, *6 (5th Cir. Mar. 24, 2010) (unpublished). Woodrome may

petition the federal court or seek clarification from the Federal Bureau of Prisons or the

State as to whether he will receive credit against his federal sentence for time served in

state custody. We overrule the remainder of Woodrome’s first issue.

                     III.    REVOCATION OF COMMUNITY SUPERVISION

       By his second issue, Woodrome argues that the trial court abused its discretion by

revoking his community supervision and sentencing him to ten years’ imprisonment in the

TDCJ, rather than five years as recommended by the State.

       We review an order revoking community supervision for abuse of discretion. See

Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006). To revoke a defendant’s
                                              5
community supervision, the State need only prove a violation of a term of community

supervision by a preponderance of the evidence. See Hacker v. State, 389 S.W.3d 860,

865 (Tex. Crim. App. 2013). Preponderance of the evidence means “that greater weight

of the credible evidence which would create a reasonable belief that the defendant has

violated a condition of his probation.” Id. A single proven violation is all that is needed to

affirm a trial court’s order revoking a defendant’s community supervision. See Smith v.

State, 286 S.W.3d 333, 342 (Tex. Crim. App. 2009).

       In this case, Woodrome pleaded true to the allegations that he violated the terms

of his community supervision. Thus, the trial court did not abuse its discretion by revoking

his community supervision. See Hacker, 389 S.W.3d at 865.

       Woodrome argues, however, that the trial court erred by sentencing him to ten

years’ imprisonment instead of the five years recommended by the State. But Woodrome

was convicted of aggravated assault, a second-degree felony punishable by

imprisonment in the TDCJ “for any term of not more than 20 years or less than 2 years.”

TEX. PENAL CODE ANN. § 12.33(a); see id. § 22.02. And, generally, a trial court does not

abuse its discretion by sentencing a defendant within the relevant statutory limits. See Ex

parte Broadway, 301 S.W.3d 694, 699 n.10 (Tex. Crim. App. 2009) (“[R]egardless of

whether the deferred adjudication was part of a plea bargain, recommended by the

prosecution, imposed by the trial court without objection by the appellant, or granted

under other circumstances, once the trial court proceeds to adjudication, it is restricted in

the sentence it imposes only by the relevant statutory limits.”). In this case, the trial court

sentenced Woodrome to ten years’ imprisonment, well within the two-to-twenty-year

sentencing guidelines. TEX. PEN. CODE ANN. § 12.33(a); see id. § 22.02.
                                              6
       Within his argument concerning sentence length, Woodrome also argues that his

due process rights were violated given that: (1) neither Woodrome nor his attorney were

physically present in the courtroom because the hearing was held via Zoom; (2)

Woodrome “was not specifically advised by the court of his right to an ‘in person’

proceeding”; (3) Woodrome’s probation officer’s mitigating testimony was negatively

affected by his inability to visit Woodrome in state custody; and (4) the trial judge

“arbitrarily refused to consider the entire punishment range when assessing

[Woodrome’s] sentence.”

       “A trial court’s arbitrary refusal to consider the entire range of punishment in a

particular case violates due process.” Ex parte Brown, 158 S.W.3d 449, 454 (Tex. Crim.

App. 2005); see Teixeira v. State, 89 S.W.3d 190, 192 (Tex. App.—Texarkana 2002, pet.

ref’d). But such a due process complaint, like other constitutional complaints, “is not

preserved for error unless a timely objection is raised.” Teixeira, 89 S.W.3d at 192; see

Fuller v. State, 253 S.W.3d 220, 232 (Tex. Crim. App. 2008) (“[A]lmost all error—even

constitutional error—may be forfeited if the appellant failed to object.”); In re M.J.M.L., 31

S.W.3d 347, 352 (Tex. App.—San Antonio 2000, pet. denied) (“Constitutional issues must

be properly raised in the trial court or they are waived on appeal.”); see also TEX. R. APP.

P. 33.1(a).

       In this case, Woodrome does not point us to any location in the record, and we find

none, where he raised any due process complaint with the trial court. The trial court

imposed Woodrome’s sentence without any objections, and Woodrome did not file any

post-trial motions to object to his sentence. In other words, the record reflects that

Woodrome raises his due process claims for the first time on appeal. We thus conclude
                                              7
that Woodrome failed to preserve his due process arguments for our review. 6 See TEX.

R. APP. P. 33.1(a).

        We overrule Woodrome’s second issue.

                                            IV.     CONCLUSION

        We modify the trial court’s judgment to indicate that Woodrome’s sentence shall

run concurrently with his federal sentence, and we affirm the trial court’s judgment as

modified.


                                                                              DORI CONTRERAS
                                                                              Chief Justice


Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
17th day of February, 2022.




        6  Woodrome cites Ex parte Brown only for the proposition that a trial court may not arbitrarily refuse
to consider the entire punishment range when assessing a sentence. In Brown, the court of criminal appeals
held that, under the specific facts of that case, a complaint concerning the trial court’s predetermination of
a sentence without reference to any evidence was a violation that could be raised for the first time by writ
of habeas corpus. 158 S.W.3d 449, 456 (Tex. Crim. App. 2005) (per curiam). For purposes of thoroughness,
we note that we find nothing in the record in this case indicating that the trial court did not consider the full
range of punishment or predetermined Woodrome’s sentence. Indeed, as even Woodrome notes in his
brief on appeal, the trial court considered: (1) “defendant’s participation in a court-ordered . . . Batterer’s
Intervention Program,” (2) “the thrice recommended plea for a 5-year sentence from the state,” (3) the
“testimony of the probation officer,” (4) and “testimony of the defendant seeking drug treatment in the federal
system.” The record reflects that the trial court also: (1) asked for and reviewed the pre-sentence report,
(2) heard testimony that the State’s recommended sentence was “a little on the light end,” (3) listened to
the evidence presented, and (4) asked assorted questions of Woodrome. Accordingly, an objection at trial
was necessary to preserve for appeal Woodrome’s argument that the trial court failed to consider the full
range of punishment. See TEX. R. APP. P. 33.1(a).
                                                       8